DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-21 are pending and have been examined in this application. 
This communication is the first action on the merits.

Claim Objections
Claim 1 is objected to because of the following informalities:

Claim 1, lines 3-4 state “a public transit vehicle”, but should be amended to state –the public transit vehicle—
Claim 1, line 6 state “drive cockpit”, but should be amended to state –driver cockpit—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, line 10 states “…an aisle of a passenger seating area comprising the public transit vehicle…”. The claim is rendered indefinite, as it is unclear how the passenger seating area “comprises the public transit vehicle”. It appears as though the limitations should be reversed, such that the public transit vehicle comprises the passenger seating area instead. The examiner suggests amending the claim to clarify the limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huebsch et al. (EP 2428411) in view of Brown (US 7032946).
Regarding Claim 1, Huebsch et al. discloses a driver barrier (see 10) for isolating a public transit vehicle operator from a passenger seating area of a vehicle (see fig. 1), the barrier comprising: a driver side barrier (11) mounted behind (see fig. 1) a driver cockpit of a public transit vehicle (see fig. 1); and a door (20) coupled (see figs. 1 and 3) with the driver side barrier for providing a barrier between (see figs. 1-2b) the driver cockpit and the passenger seating area.
However, Huebsch et al. does not disclose that an opaque barrier is mounted with the driver side barrier behind the driver cockpit.
Brown teaches a driver barrier (see 10, 24) for isolating a public transit vehicle operator from a passenger seating area of a vehicle (see fig. 2), the barrier comprising: a driver side barrier (48) and an opaque barrier (50) mounted behind (see fig. 2) a driver cockpit (see 26, 32) of a public transit vehicle and supported by stanchions (see 34), wherein the driver side barrier comprises an optically transparent material (Column 5, lines 19-22) to enable the operator to view the seating area using a rearview mirror (Col. 2, lines 46-55), and the opaque barrier comprises a rigid material of plastic or metal (Col. 5; lines 24-27).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the driver barrier of Huebsch et al. in view of the teachings of Brown, such that the barrier comprised an optically transparent driver side barrier and a rigid opaque barrier mounted behind the driver cockpit, as by doing so, the driver side barrier would allow the operator to view the seating area (Brown; Col. 2, lines 46-55), while the opaque barrier would act as a rigid reinforcing member (Brown; Col. 5; lines 24-27) to ensure that the driver barrier would withstand any attacks coming from the passenger seating area.

Regarding Claim 2, Huebsch et al., as modified, discloses the barrier, wherein the driver side barrier and the opaque barrier (Brown; 48, 50) provide a protective shield (Huebsch et al.; see fig. 1, as modified; see also Brown; fig. 2) between the public transit operator and the passenger seating area.

Regarding Claim 3, Huebsch et al., as modified, discloses the barrier, wherein the driver side barrier (Brown; 48) enables the public transit operator to view (due to the clear material) the seating area as well as utilize a rearview mirror (Col. 2, lines 46-55) during operating the vehicle. 

Regarding Claim 4, Huebsch et al., as modified, discloses the barrier, wherein the driver side barrier (Brown; 48) comprises an optically transparent material (Column 5, lines 19-22), such as polycarbonate.

Regarding Claim 5, Huebsch et al., as modified, discloses the barrier, wherein the driver side barrier (Brown; 48) comprises a polycarbonate panel (Column 5, lines 19-22).
However, Huebsch et al., as modified, does not explicitly disclose the thickness of the driver side barrier.
It would have been an obvious matter of design choice to modify the thickness of the polycarbonate panel to be 3/8” thick, since such a modification would have involved a mere change in the size of a component, and doing so would ensure that the panel was of sufficient thickness to withstand any attacks coming from the passenger seating area.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 6, Huebsch et al., as modified, discloses the barrier, wherein the driver side barrier (Brown; 48) comprises the optically transparent material, such as polycarbonate (Column 5, lines 19-22), or other clear, solid formed materials.
Therefore, Huebsch et al., as modified, does not disclose that the optically transparent material comprises a 1/4” acrylic panel.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the optically transparent material to be acrylic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and by doing so, the optically transparent material would produce a panel made of a strong material with excellent optical clarity.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Furthermore, it would have been an obvious matter of design choice to modify the thickness of the acrylic panel to be 1/4” thick, since such a modification would have involved a mere change in the size of a component, and doing so would ensure that the panel was of sufficient thickness to withstand any attacks coming from the passenger seating area.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 7, Huebsch et al., as modified, discloses the barrier, wherein the opaque barrier (Brown; 50) comprises a rigid material (Col. 5; lines 24-27) such as metal or hard plastic.

Regarding Claim 8, Huebsch et al., as modified, discloses the barrier, further comprising one or more (Huebsch et al.; fig. 1; see the framing poles around both sides of 11) stanchions (see figs. 1 and 3; the pole extending from the ceiling between 11 and 15) that support the door (20) and the driver side barrier and the opaque barrier (Brown; 48, 50).

Regarding Claim 9, Huebsch et al., as modified, discloses the barrier, wherein the driver side barrier and the opaque barrier (Brown; 48, 50) are fixedly coupled (Huebsch et al.; fig. 3; see 11, as modified above) with the one or more stanchions (see figs. 1 and 3; the pole extending from the ceiling between 11 and 15).

Regarding Claim 10, Huebsch et al., as modified, discloses the barrier, wherein the door (Huebsch et al.; 20) is coupled (see figs. 3 and 5b; via 12 and 31, 32, and the stanchion) with the one or more stanchions (see figs. 1 and 3; the pole extending from the ceiling between 11 and 15) by way of hinges (12) and sliders (21a, 22a, 30).

Regarding Claim 11, Huebsch et al., as modified, discloses the barrier, wherein the hinges (Huebsch et al.; 12) enable the door (20) to rotate (see figs. 1 and 2a) between an aisle configuration (see fig. 1) and a closed configuration (see fig. 2a) that separates the driver cockpit from the passenger seating area.

Regarding Claim 12, Huebsch et al., as modified, discloses the barrier, wherein the aisle configuration (Huebsch et al.; see fig. 1) of the door (20) operates as a protective shield that separates (see fig. 1) the driver cockpit from an entryway (2) of the public transit vehicle while passengers move into and out of the seating area and through the entryway.

Regarding Claim 13, Huebsch et al., as modified, discloses the barrier, wherein the sliders (Huebsch et al.; 21a. 22a, 30) enable the door (20) to slide between the closed configuration (see fig. 2a) and a stowed configuration (see fig. 2b) wherein the door may be positioned adjacently (fig. 2b; the door positioned adjacently, i.e., next to the driver side barrier and opaque barrier) to the driver side barrier and the opaque barrier (Brown; 48, 50) so as to provide free access (Huebsch et al.; see fig. 2b) between the seating area and the driver cockpit and the entryway.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huebsch et al. (EP 2428411) in view of Brown (US 7032946), as applied to claims 1-13 above, and further in view of Huebsch et al. (WO 2012062246).
Regarding Claim 14, Huebsch et al., as modified, discloses the barrier, but does not disclose a curbside stanchion mounted between a floor and a ceiling of the vehicle and supporting a curbside barrier that includes a fixed barrier and an opaque barrier fastened between the curbside stanchion and a curbside wall of the vehicle. 
Huebsch et al. (WO 2012062246), heretofore referred to as Huebsch ‘246, teaches a driver barrier (see fig. 5) for isolating a public transit vehicle operator from a passenger seating area of a vehicle (see 1), the barrier comprising: a driver side barrier (2) and a curbside barrier (2a) that mirrors (see fig. 5) the driver side barrier, and a door (3) between the driver side barrier and the curbside barrier. As such, Huebsch ‘246 teaches that it is well known in the art to provide a bus interior comprising a driver side barrier on a driver side of the vehicle and a curbside barrier, similar to the driver side barrier, on the curbside side of the vehicle in order to isolate a vehicle operator from a passenger seating area.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the barrier of Huebsch et al., as modified, in view of the teachings of Huebsch ‘246, such that the curbside side of the vehicle mirrored the barrier of the driver side of the vehicle and comprised a curbside stanchion similar to the driver side stanchion (Huebsch et al.; fig. 1; see the framing poles around both sides of 11), mounted between the floor and ceiling of the vehicle, and supporting a curbside barrier similar to the driver side barrier, as modified, (Brown; 48, 50), comprising a fixed barrier and an opaque barrier fastened between the curbside stanchion and the curbside wall, as doing so would simply be a replication of the driver side barrier on the curbside side of the vehicle, requiring only ordinary skill in the art to complete, while also isolating all of the driver cockpit from the passenger seating area, including both the driver side and the curbside side of the vehicle, offering an extra degree of protection to the operator of the vehicle from any potential attacks from the passenger seating area.

Regarding Claim 15, Huebsch et al., as modified, discloses the barrier, wherein the door (Huebsch et al.; 20) is mounted (see fig. 3) by way of sliders (21a, 22a, 30) coupled (via 12, 31, 32) with one or more stanchions (fig. 1; see the framing poles around both sides of 11) that support (see fig. 1) the driver side barrier and the opaque barrier (Brown; 48, 50).

Regarding Claim 16, Huebsch et al., as modified, discloses the barrier, wherein the sliders (Huebsch et al.; 21a, 22a, 30) enable the door (20) to slide between a closed configuration (see fig. 2a) and an open configuration (see fig. 2b) wherein the door may be positioned adjacently (fig. 2b; the door positioned adjacently, i.e., next to the driver side barrier and opaque barrier) to the driver side barrier and the opaque barrier (Brown; 48, 50) so as to provide free access (Huebsch et al.; see fig. 2b) between the seating area and the driver cockpit and an entryway of the vehicle.

Regarding Claim 17, Huebsch et al., as modified, discloses the barrier, wherein the closed configuration (Huebsch et al.; see fig. 2a) comprises the door (20) extending from the driver side barrier (Brown; 48) to the curbside barrier (48, as modified above) to provide a full-face protective shield (Huebsch et al.; see fig. 2a) between the driver cockpit and the entryway and the seating area.

Claims 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huebsch et al. (EP 2428411) in view of Brown (US 7032946), and in further view of James (WO 8502539).
Regarding Claim 18, Huebsch et al. discloses a method for providing a driver barrier (see 1) to a public transit vehicle operator, the method comprising: fastening a driver side barrier (11) to one or more stanchions (figs. 1 and 3; see the framing poles around both sides of 11) behind (see fig. 1) a driver cockpit of a public transit vehicle (see fig. 1); mounting a first slider (21a, 22a, 30) to the one or more stanchions at a top (see fig. 3) of the driver side barrier; mounting a second slider (see 41, 50) at the middle (see figs. 5 and 6) of the driver side barrier; configuring a door (20) to extend (see fig. 2a) from the driver side barrier across an aisle of a passenger seating area comprising the public transit vehicle; and coupling (see figs. 3 and 5) the door with the first and second sliders by way of slide blocks (see 21a, 22a ,63, 64) fastened to a top and a middle of the door.
However, Huebsch et al. does not disclose that an opaque barrier is fastened with the driver side barrier to the one or more stanchions behind the driver cockpit.
Brown teaches a driver barrier (see 10, 24) for isolating a public transit vehicle operator from a passenger seating area of a vehicle (see fig. 2), the barrier comprising: a driver side barrier (48) and an opaque barrier (50) mounted behind (see fig. 2) a driver cockpit (see 26, 32) of a public transit vehicle and supported by stanchions (see 34).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the driver barrier of Huebsch et al. in view of the teachings of Brown, such that the barrier comprised an optically transparent driver side barrier and a rigid opaque barrier mounted behind the driver cockpit, as by doing so, the driver side barrier would allow the operator to view the seating area (Brown; Col. 2, lines 46-55), while the opaque barrier would act as a rigid reinforcing member (Brown; Col. 5; lines 24-27) to ensure that the driver barrier would withstand any attacks coming from the passenger seating area.
Furthermore, Huebsch et al., as modified, does not disclose that the second slider is mounted to the one or more stanchions at a bottom of the opaque barrier.
James teaches a driver barrier (see fig. 6) for isolating a public transit vehicle operator from a passenger seating area of a vehicle, the barrier comprising a driver side barrier (119) and a slidable barrier (120) connected to the driver side barrier, wherein the slidable barrier comprises first (see 123, 124) and second (see 126, 129) sliders mounted at the top (see fig. 6) and bottom (see fig. 6) of the slidable barrier.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the position of the second slider of Huebsch et al., as modified, in view of the teachings of James, such that the second slider was mounted to the stanchion at a bottom of the opaque barrier rather than the middle of the barrier, as by doing so, the positions of the first and second slider mounted at the top and bottom of the door would allow the door to slide more smoothly, as the leverage created from the positioning of the sliders would allow the sliding force acting on the door to pull at both the top and bottom of the door at the same time, sliding the door evenly from an extended position to a closed position. 

Regarding Claim 19, Huebsch et al., as modified, discloses the method, wherein coupling includes coupling the slide blocks (Huebsch et al.; see 21a, 22a ,63, 64) with hinges (12; see figs. 5a-5b) whereby the door (20) may be rotated (see figs. 1 and 2a) with respect to the first and second sliders (21a, 22a, 30, 41, 50), such that the door may be rotated between an aisle configuration (see fig. 1) and a closed configuration (see fig. 2a) that separates the driver cockpit from the passenger seating area.

Regarding Claim 21, Huebsch et al., as modified, discloses the method, wherein configuring the door (Huebsch et al.; 20) includes configuring the door to slide between a closed configuration (see fig. 2a) and an open configuration (see fig. 2b) wherein the door may be positioned (see fig. 2b) to provide free access between the seating area and an entryway of the vehicle.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huebsch et al. (EP 2428411) in view of Brown (US 7032946) in further view of James (WO 8502539), as applied to claims 18-19 and 21 above, and further in view of Huebsch et al. (WO 2012062246).
Regarding Claim 20, Huebsch et al., as modified, discloses the method, but does not disclose a curbside stanchion mounted between a floor and a ceiling of the vehicle and supporting a curbside barrier that includes a fixed barrier and an opaque barrier fastened between the curbside stanchion and a curbside wall of the vehicle. 
Huebsch et al. (WO 2012062246), heretofore referred to as Huebsch ‘246, teaches a driver barrier (see fig. 5) for isolating a public transit vehicle operator from a passenger seating area of a vehicle (see 1), the barrier comprising: a driver side barrier (2) and a curbside barrier (2a) that mirrors (see fig. 5) the driver side barrier, and a door (3) between the driver side barrier and the curbside barrier. As such, Huebsch ‘246 teaches that it is well known in the art to provide a bus interior comprising a driver side barrier on a driver side of the vehicle and a curbside barrier, similar to the driver side barrier, on the curbside side of the vehicle in order to isolate a vehicle operator from a passenger seating area.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the vehicle of Huebsch et al., as modified, in view of the teachings of Huebsch ‘246, such that the curbside side of the vehicle mirrored the barrier of the driver side of the vehicle and comprised a curbside stanchion similar to the driver side stanchion (Huebsch et al.; fig. 1; see the framing poles around both sides of 11), mounted between the floor and ceiling of the vehicle, and supporting a curbside barrier similar to the driver side barrier, as modified, (Brown; 48, 50), comprising a fixed barrier and an opaque barrier fastened between the curbside stanchion and the curbside wall, as doing so would simply be a replication of the driver side barrier on the curbside side of the vehicle, requiring only ordinary skill in the art to complete, while also isolating all of the driver cockpit from the passenger seating area, including both the driver side and the curbside side of the vehicle, offering an extra degree of protection to the operator of the vehicle from any potential attacks from the passenger seating area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616